The defendant’s petition for certification for appeal from the Appellate Court, 52 Conn. App. 557 (AC 17927), is granted, limited to the following issue:
*921The Supreme Court docket number is SC 16127.
Robert M. Berke, assistant public defender, in support of the petition.
Margaret Gaffney Radionovas, assistant state’s attorney, in opposition.
Decided June 16, 1999
“Did the Appellate Court properly conclude that a violation of probation need not be wilful in order to justify a revocation of probation?”